DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 7, and 16, of a display driving method comprising “determining whether an area in which the touch electrodes are located is in a display dark area according to the to-be-displayed image; and in response to determining that the area in which the touch electrodes are located is in the display dark area, stopping providing a touch driving signal for at least part of the touch electrodes disposed in the display dark area, wherein the to-be-displayed image is displayed in the display dark area and a display bright area (Fig. 7)” is not found in the prior art along with the rest of the features of claim 1, 7, and 16.
The closest in the art are Ko (US 20110090257 A1) and Kamii (US 20130285956 A1).
Ko teaches disabling an area of a touch control module according to an inactive area (Figs. 4 and 4A, [0037]-[0045]), but does not teach that the touch control module 
Kamii teaches a method for setting a restriction area to prevent touch operation, for example along an interior bezel area of a touch screen (Fig. 10, [0089]-[0091]), but does not teach a dynamic restriction area as required by the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER D MCLOONE/Primary Examiner, Art Unit 2692